Citation Nr: 0606629	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-00 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus, 
including whether service connection may be granted for the 
disorder.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
March 1967.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2003 rating decision by 
the Jackson, Mississippi Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that reopened and 
denied the veteran's claim for service connection for 
diabetes mellitus.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

In January 2006, the veteran testified at a video-conference 
hearing before the undersigned and submitted additional 
evidence to the Board regarding his claim.  He simultaneously 
submitted a waiver of Agency of Original Jurisdiction 
consideration of this evidence and the claim is now ready for 
appellate review.  See 38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  In June 2002, the RO issued a rating decision denying the 
veteran's claim to reopen his claim to entitlement to service 
connection for diabetes mellitus.

2.  The evidence submitted since the June 2002 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim when 
considered with previous evidence of record as it relates to 
an unestablished fact necessary to substantiate the claim.

3.  The veteran's service medical records are negative for 
complaints of, or treatment for, diabetes mellitus, of any 
type.  Diabetes mellitus, type II, was shown many years after 
service and there is no evidence of a nexus between the 
current diagnosis and service, including exposure to 
herbicides.

4.  Diabetes mellitus, type II was not incurred in or 
aggravated as a result of the veteran's military service, nor 
may it be presumed to have been so incurred or aggravated.


CONCLUSIONS OF LAW

1.  The RO's June 2002 decision denying the veteran's claim 
for service connection for diabetes mellitus is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

2.  The evidence received since that June 2002 decision is 
new and material and, therefore, sufficient to reopen this 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  The criteria for the establishment of service connection 
for diabetes mellitus, type II are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2003.  The letter fully provided notice of elements (1), (2) 
and (3).  In addition, by virtue of the rating decision on 
appeal and the November 2003 Statement of the Case ("SOC"), 
the veteran was provided with specific information as to why 
his particular claim was being denied, and of the evidence 
that was lacking.  With respect to element (4), he was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the November 2003 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's denial of his claim.  The 38 C.F.R. 
§ 3.159(b) compliant language was provided to him after the 
initial adjudication of the claim.  When considering the 
notification letter and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  

There is no report from the veteran, nor suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claim or that 
other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and treatment records from the 
Houston, Texan and Jackson, Mississippi VA Medical Centers 
("VAMCs").  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Furthermore, the veteran was 
afforded two VA diabetic medical examinations prior to his 
diagnosis of diabetes mellitus, type II in 1970 and 2002.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the diabetes mellitus is related to the veteran's military 
service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not identified 
any further evidence to support his claims, the Board finds 
that the record is ready for appellate review.


The Petition to Reopen the Claim

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  As noted above, 
the Board must consider the question of whether new and 
material evidence has been received because it goes the 
submission of such evidence establishes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, 
supra..  Further analysis, beyond consideration of whether 
the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in July 
2003.  The revised regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2005).  The credibility of the evidence is presumed 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

It is determined that since the June 2002 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  New evidence consists of VAMC treatment 
records diagnosing the veteran with diabetes mellitus, type 
II.  In the June 2002 decision, the evidence did not 
establish a diagnosis of diabetes mellitus, type II for which 
a presumption of service connection could apply.  

This evidence is not cumulative and redundant.  It had not 
been submitted prior to the June 2002.  The newly received 
evidence is material because it provides evidence towards 
substantiation of the claim, not previously of record.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.


Merits of the Claim

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 
38 C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horwitz v. Brown, 5 
Vet. App. 217-221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor."  Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

The record indicates the veteran was first diagnosed with 
diabetes in August 1970.  The veteran's service medical 
records are negative for the condition during active military 
service and there is no evidence that the disability 
manifested itself to a compensable degree within one year of 
separation of service.  Given these facts, there is no basis 
to establish direct service connection.  However, in certain 
circumstances, a disease associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309 (e) (2005).

According to a March 2003 fact sheet distributed by the 
Veterans Benefits Administration ("VBA"), which was posted 
in September 2003, the United States Department of Defense 
("DOD") has confirmed that Agent Orange was used from April 
1968 through July 1969 along the demilitarized zone in Korea 
("DMZ").  DOD defoliated the fields of fire between the 
front line defensive positions and the south barrier fence.  
If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e)(2005) will apply.  See MR21- 
1MR, Part VI, Chapter 2, Section B.

Here, while the veteran served with a unit that is believed 
to have been exposed to Agent Orange, the veteran does not 
have the requisite service period to establish exposure.  The 
fact sheet clearly indicates that the DOD has only confirmed 
use of Agent Orange in Korea from April 1968 to July 1969.  
No exceptions on this time period are given.  The veteran 
separated from service in March 1967.  Any presumption of 
exposure cannot be applied.  As exposure to Agent Orange 
cannot be established, and because no medical opinion has 
been provided that links the veteran's diabetes mellitus to 
his active service, the claim for service connection for 
diabetes mellitus must be denied.

To the extent that the veteran himself has claimed he 
currently has diabetes mellitus arising from exposure to 
herbicides or otherwise related to active duty, the Board 
notes that as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  

Indeed, in view of the absence of a diagnosis of diabetes 
mellitus, type II in service or within a year of service 
discharge, and because exposure to Agent Orange cannot be 
established or presumed, relating diabetes mellitus, type II 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2005).  
The duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 USCA 5103A(a)(2).

In sum, the preponderance of the evidence is against finding 
that the veteran's diabetes mellitus, which was first 
diagnosed years after separation, is related to service or is 
due to exposure to herbicides.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107 (2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


